Case 5:19-cv-02263-RGK-DFM Document 14 Filed 05/15/20 Page 1 of 1 Page ID #:32



    1   NICOLA T. HANNA
        United States Attorney                                        JS-6
    2   DAVID M. HARRIS
    3   Assistant United States Attorney
        Chief, Civil Division
    4
        FRANCESCO P. BENAVIDES, CSBN 258924
    5   Special Assistant United States Attorney
    6
              Social Security Administration
              160 Spear St., Suite 800
    7         San Francisco, CA 94105
    8         Telephone: (415) 977-8978
              Facsimile: (415) 744-0134
    9
              Email: Francesco.Benavides@ssa.gov
   10   Attorneys for Defendant
   11
                             UNITED STATES DISTRICT COURT
   12                       CENTRAL DISTRICT OF CALIFORNIA
   13                              EASTERN DIVISION
   14
        VINCENT O’NEILL,                        ) Case No. EDCV 5:19-cv-02263-DFM
   15                                           )
   16         Plaintiff,                        ) JUDGMENT FOR REMAND
                                                )
   17
                     v.                         )
   18                                           )
   19   ANDREW SAUL,                            )
        Commissioner of Social Security,        )
   20                                           )
   21         Defendant.                        )
                                                )
   22
              The Court having approved the parties’ Stipulation to Voluntary Remand
   23
        Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
   24
        (“Stipulation to Remand”) lodged concurrent with the lodging of the within
   25
        Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
   26
        DECREED that the above-captioned action is remanded to the Commissioner of
   27
        Social Security for further proceedings consistent with the Stipulation to Remand.
   28
        DATED: May 15, 2020
                                              HON. DOUGLAS F. MCCORMICK
                                              UNITED STATES MAGISTRATE JUDGE
                                                -1-
